 



Exhibit 10.2
     AMENDMENT NO. 2, dated as of June 11, 2007 (this “Amendment”), with respect
to the Credit Agreement dated as of April 21, 2006 (the “Credit Agreement”),
among HealthSpring, Inc. (the “Borrower”), the Guarantors party thereto, the
Lenders from time to time party thereto, UBS Securities LLC, as Joint Lead
Arranger and Joint Bookrunner, Citigroup Global Markets Inc., as Joint Lead
Arranger and Joint Bookrunner, Citicorp USA, Inc., as Syndication Agent, Bank of
America, N.A., as Documentation Agent, UBS Loan Finance LLC, as Swingline Lender
and UBS AG, Stamford Branch, as Issuing Bank, Administrative Agent and
Collateral Agent, (in its capacity as administrative agent, the “Administrative
Agent”).
     A. Pursuant to the Credit Agreement, the Lenders have agreed to extend
credit to Borrower pursuant to the terms and conditions set forth therein.
     B. The Loan Parties have requested that the Administrative Agent and
Required Lenders agree to amend a provision of the Credit Agreement as set forth
herein.
     C. The Administrative Agent and Required Lenders are willing to so agree
and to amend the Credit Agreement pursuant to the terms and subject to the
conditions set forth herein.
     D. Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.
     In consideration of the premises and the agreements, provisions and
covenants contained herein, the parties hereto hereby agree, on the terms and
subject to the conditions set forth herein, as follows:
     SECTION 2. Amendment to Section 6.08. Subsection 6.08(c) is hereby amended
and restated with the following:
     “(c) payments by Borrower to repurchase or redeem Qualified Capital Stock
of Borrower on or before July 1, 2008; provided that (i) no Default or Event of
Default shall have occurred and be continuing or would result therefrom and
(ii) the aggregate cash consideration paid for all such redemptions and payments
shall not exceed $50,000,000 in the aggregate;”
     SECTION 3. Conditions Precedent. The effectiveness of this Amendment is
subject to the condition that the Administrative Agent shall have received
signature pages from the Required Lenders and each Loan Party.
     SECTION 4. Representations and Warranties. Each of the Loan Parties
represents and warrants to the Administrative Agent and each of the Lenders
that:
     (a) This Amendment is within such Loan Party’s organizational powers and
has been duly authorized by all necessary organizational action on the part of
such Loan Party. This Amendment has been duly executed and delivered by each
Loan Party and constitutes, a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
     (b) After giving effect to this Amendment, the representations and
warranties set forth in Article 3 of the Credit Agreement or in any Loan
Document are true and correct in all material respects (it being understood and
agreed that any representation or warranty which by its

 



--------------------------------------------------------------------------------



 



terms is made as of a specified date shall be required to be true and correct in
all material respects as of such specified date).
     (c) After giving effect to this Amendment, no Default has occurred or is
continuing.
     SECTION 5. Credit Agreement. Except as specifically provided hereby, the
Credit Agreement shall continue in full force and effect in accordance with the
provisions thereof as in existence on the date hereof. After the date hereof,
any reference to the Credit Agreement in any Loan Document shall mean the Credit
Agreement as modified hereby. This Amendment shall be a Loan Document for all
purposes.
     SECTION 6. Applicable Law. This Amendment shall be governed by, and be
construed in accordance with, the laws of the State of New York.
     SECTION 7. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one contract. Delivery of an executed signature
page of this Amendment by facsimile or “pdf file” transmission shall be
effective as delivery of a manually executed counterpart hereof.
     SECTION 8. Expenses. Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses incurred by it in connection with this
Amendment, including the reasonable fees, charges and disbursements of Cahill
Gordon & Reindel llp, counsel for the Administrative Agent.
     SECTION 9. Headings. The Section headings used herein are for convenience
of reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.
[Signature pages to follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective authorized officers as of the day and year
first written above.

            HEALTHSPRING, INC.
      By:   /s/ Kevin M. McNamara         Name:   Kevin M. McNamara       
Title:   Executive Vice President, Chief Financial Officer and Treasurer       
NEWQUEST, INC.
GULFQUEST, LP
     By: TexQuest, L.L.C., its General Partner
HEALTH SPRING EMPLOYER SERVICES, INC.
HEALTHSPRING LIFE & HEALTH INSURANCE COMPANY, INC.
HEALTHSPRING MANAGEMENT, INC.
HEALTHSPRING USA, LLC
HOUQUEST, L.L.C.
NEWQUEST, LLC
NEWQUEST MANAGEMENT OF ALABAMA, LLC
NEWQUEST MANAGEMENT OF FLORIDA, LLC
NEWQUEST MANAGEMENT OF ILLINOIS, LLC
SIGNATURE HEALTH ALLIANCE, INC.
TENNESSEE QUEST, LLC
TEXQUEST, L.L.C.

     

            By:   /s/ Kevin M. McNamara         Name:   Kevin M. McNamara       
Title:   Executive Vice President, Chief Financial Officer and Treasurer   

 



--------------------------------------------------------------------------------



 



         

UBS AG, STAMFORD BRANCH, as Issuing Bank, Administrative Agent and Collateral
Agent

                By:   /s/ Richard L. Tavrow         Name:   Richard L. Tavrow   
    Title:   Director     

                By:   /s/ David B. Julie         Name:   David B. Julie       
Title:   Associate Director       

          UBS LOAN FINANCE LLC
      By:   /s/ Richard L. Tavrow         Name:   Richard L. Tavrow       
Title:   Director     

                By:   /s/ David B. Julie         Name:   David B. Julie       
Title:   Associate Director       

          CITICORP USA, INC.
    By:   /s/ James M. Buchanan         Name:   James M. Buchanan       
Title:   Vice President       

          BANK OF AMERICA, N.A.
      By:   /s/ B. Smith         Name:   B. Smith        Title:   Senior Vice
President       

          WACHOVIA BANK, NATIONAL ASSOCIATION
      By:   /s/ A. Griffin         Name:   A. Griffin        Title:   Director 
   

 



--------------------------------------------------------------------------------



 



         

          SUNTRUST BANK
      By:   /s/ Mark D. Mattson         Name:   Mark D. Mattson        Title:  
Managing Director       

          LASALLE BANK NA
      By:   /s/ Kristen V. Herron         Name:   Kristen V. Herron       
Title:   Vice President       

 